Title: To Benjamin Franklin from Richard Bennett Lloyd, 11 June 1779
From: Lloyd, Richard Bennett
To: Franklin, Benjamin


Dear Sir,
London 11 June 79.
I have just received two letters from Maryland, one from my Uncle Lloyd, the other from my Brother—. I enclose you Copies of them, and earnestly request the favour of you to think if I can take up the money in France as my Friends expect by drawing on them in Maryland—. Shd. you imagine my presence at Paris would make this necessary, I can easily come over—. I beg many pardons for being so very troublesome but you are the only Person who’s advice I can put sufficient confidence in with an affair of so much importance to me—Mrs. Lloyd is at this time in the Straw— She joins with me in best respects—
I am, Dear Sir, your obliged & obt. humble Servant
R. B. Lloyd
I write this in a hurry being late at night—
 
Addressed: A Monsieur / Monsieur Franklin / à Passy
Notation: R. B. Lloyd Londres 11. juin 1779.
